*521The doctrine of collateral estoppel bars this malpractice action by plaintiff against the four attorneys who successively represented him in a federal diversity suit that was dismissed for plaintiff’s continuous and willful failure to comply with discovery orders, the district court having rejected his attempt to shift responsibility for the noncompliance to his attorneys (see Buechel v Bain, 97 NY2d 295, 303-304 [2001], cert denied 535 US 1096 [2002]). Concur—Tom, J.P., Saxe, Nardelli, Renwick and Freedman, JJ.